Title: From George Washington to Alexander Spotswood, 15 March 1794
From: Washington, George
To: Spotswood, Alexander


          
            Dear Sir,
            Philadelphia March 15th 1794
          
          Your letter of the 9th instt is at hand. Notwithstanding I have
            the best disposition to oblige you, & to promote the interest of your son John, yet
            it is impossible he can be contemplated by me as commander of one of the frigates
            (should the Bill now pending in Congress pass into a Law) because a number of the old
            Officers who served with great reputation through the whole of last war, thereby
            acquiring much experience, are tendering their services; &
            grounding their pretensions upon merit & the losses they have sustained.
          The most that can be done for your Son, would be to make him a second or third
            Lieutt—and even here I would not, at this time, be under any engagement until the matter
            is more unfolded than it is at present.
          Mr Brooke, your Son in law, being one, among a great many others, who recommended in
            very strong terms Mr Lawrence Muse as Successor to Hudson Muse, it was thought best to
            appoint him to the Collectorship of Rappahannock.
          My love in which Mrs Washington unites is offered to Mrs Spotswood & the family. I
            am—Dear Sir Your Affecte & Obedt Servt
          
            Go: Washington
          
        